Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

with Steven H. Owings

THIS AMENDMENT (the “Amendment”), effective as of March 31, 2006, by and between
ScanSource, Inc., a South Carolina corporation (the “Company”), and Steven H.
Owings (“Executive”), amends that certain Employment Agreement, originally dated
as of October 18, 2002 and amended and restated effective as of May 11, 2005, by
and between the Company and Executive (the “Employment Agreement”).

In consideration of the mutual promises and covenants herein contained, the
parties hereto agree as follows:

1. Section 7(a)(ii) of the Employment Agreement is hereby deleted in its
entirety, and the subsequent subsections are renumbered accordingly.

2. Section 7(b) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following;

“(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as used in this Section 7(b) shall include, without
limitation, and Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death benefits, if any, as are applicable to Executive on the date of his
death.”

3. The first sentence of Section 7(c) of the Employment Agreement is hereby
amended by deleting the words, “provision of Post-Termination Medical Benefits,
”.

4. The first sentence of Section 7(d) of the Employment Agreement is hereby
amended by deleting the words, “continuation of Post-Termination Medical
Benefits, ”.

5. Exhibit A to the Employment Agreement is hereby amended by deleting in their
entirety the following provisions:

“Period of Time for Post-Termination Medical Benefits”:

To age 65, or longer as described below for MediGap coverage.



--------------------------------------------------------------------------------

Extended Coverage under Post-Termination Medical Benefits:

MediGap coverage to the extent available, until Executive reaches age 80,
consisting of ongoing coverage under one or more insured policies that cover
medical expenses for Executive and his dependents in excess of that covered by
Medicare.”

6. As amended hereby, the Employment Agreement shall be and remain in full force
and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SCANSOURCE, INC. By:   /s/ Jeffery A. Bryson Name:   Jeffery A. Bryson Title:  
Executive VP of Admin EXECUTIVE /s/ Steven H. Owings Steven H. Owings